Title: To John Adams from Timothy Pickering, 5 September 1797
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Trenton Sept. 5. 1797.

I removed my family and office to this place, to avoid the danger from the present contagious fever in Philadelphia; and the progress of the disease since last Thursday (the day of departure) shows that the removal was long enough delayed.
A letter from the Director of the Mint dated, and received by me, yesterday, announced the death of the Treasurer, Dr. Way; an event greatly to be lamented, whether we view the Doctor as a public officer, a physician, or a citizen. Under cover of the Director’s letter was the inclosed addressed to you. I also inclose the Director’s letter to me, with two others, relative to candidates for the vacant Treasurer-ship, from Dr. David Jackson and Jonathan Williams Esqr.—Probably more of the same kind will be offered, which I shall take care to forward to you without delay, as they come to hand.
I have the honor to be / with great respect, / sir, your most obt. servt.
Timothy Pickering